On October 10, 2002, the defendant was sentenced to the following: Count I: Thirty (30) years in the Montana State Prison, with fifteen (15) years suspended, for the offense of DUI, Fifth Offense, a felony; and Counts II and III: Forty (40) years in the Montana State Prison, with twenty (20) years suspended, on each count, for the offenses of Criminal Endangerment, both felonies. Counts I — III shall run concurrently.
On May 5,2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Larry Nistler. The state was not represented.
*48DATED this 26th day of May, 2006.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive in light of sentences given toward similar crimes around the state.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended as follows: Counts I, II and III: Twenty (20) years in the Montana State Prison, with all but time served suspended, on each count, to run concurrently. The terms and conditions shall remain as imposed in the Judgment of October 10, 2002.
Done in open Court this 5th day of May, 2006.
Chairperson, Hon. John W. Whelan, Member, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin.